Case: 21-40348      Document: 00516055130         Page: 1     Date Filed: 10/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 14, 2021
                                  No. 21-40348
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Edvin Aroldo Alvarado,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:21-CR-208-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Edvin Aroldo
   Alvarado has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Alvarado has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40348    Document: 00516055130          Page: 2   Date Filed: 10/14/2021




                                  No. 21-40348


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2